Case 1:18-cv-06452-EK-VMS Document 52 Filed 03/31/21 Page 1 of 22 PageID #: 734



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  ------------------------------------x

  PIYOU ZHAO and ZHIQIANG WANG, on
  behalf of themselves and others
  similarly situated,                                MEMORANDUM & ORDER
                                                     18-CV-6452(EK)(VMS)
                         Plaintiffs,

                  -against-

  KE ZHANG INC. d/b/a KE ZHANG, ZOU JIA
  YONG, INC. d/b/a T & T RESTAURANT,
  WEN CHAI ZOU, LI HUI ZHU, XIANG KENG
  ZHU, and TENGYU ZHU,

                         Defendants.

  ------------------------------------x
 ERIC KOMITEE, United States District Judge:

             Piyou Zhao and Zhiqiang Wang bring this action against

 two family-run restaurants, Ke Zhang Inc. (“Ke Zhang”) and Zou

 Jia Yong, Inc. (“T&T”), and their owners.         Plaintiffs were

 initially hired to make deliveries for Ke Zhang, but ended up

 making some deliveries for T&T as well.         They claim that during

 their employment, the Defendants violated the Fair Labor

 Standards Act (“FLSA”) and New York Labor Law (“NYLL”) by

 failing to pay them appropriate wages and to provide them

 certain wage notices.

             Defendants now move for summary judgment.         They argue

 that the FLSA does not apply to them; that no defendant except

 Ke Zhang and one of its owners actually qualified as Plaintiffs’

 statutory “employers”; that no violation was “willful,” and
Case 1:18-cv-06452-EK-VMS Document 52 Filed 03/31/21 Page 2 of 22 PageID #: 735



 therefore a two-year statute of limitations should apply to the

 FLSA claims; and that they acted in “good faith,” which

 precludes liquidated damages.        For the following reasons, the

 Defendants’ motion is granted in part and denied in part.

                                     Background

             The following factual recitation is drawn from the

 parties’ deposition testimony, unless otherwise noted.             The

 defendants are two restaurants — T&T and Ke Zhang — and their

 owners.   T&T is a small take-out restaurant in Flushing, Queens

 that offers breakfast and other light fare.           Deposition of Wen

 Chai Zou 12:10-13, 13:6-10, 19:9-12, ECF No. 44-7 (“Chai Dep.”).

 During the period in question, T&T was owned by Wen Chai Zou and

 her husband Xiang Keng Zhu. 1      Chai Dep. 9:6-7, 9:21-10:7.        It is

 not clear from the evidentiary record how profitable T&T was.

 Chai Dep. 13:15-18 (testifying that she did not know how much

 T&T made in sales).      Across the street from T&T is Ke Zhang, a

 full-service restaurant operated by the T&T owners’ son, Tengyu

 Zhu, and daughter, Li Hui Zhu.        Deposition of Tengyu Zhu 12:6-

 14, ECF No. 44-8 (“Tengyu Dep.”); Chai Dep. 13:19-14:8.             Ke

 Zhang is a larger restaurant that offers lunch and dinner, and




       1  This Order will refer to the individual defendants by their first
 names, because several of them share the same last name.


                                       2
Case 1:18-cv-06452-EK-VMS Document 52 Filed 03/31/21 Page 3 of 22 PageID #: 736



 generates between $700,000 and $800,000 per year in sales.

 Tengyu Dep. 21:22-22:1.

             Tengyu hired Plaintiffs Zhao and Wang to make

 deliveries for Ke Zhang — Zhao in August 2014 and Wang in March

 2016.   Deposition of Piyou Zhao 8:15-17, 10:17-20, ECF No. 44-4

 (“Zhao Dep.”); Deposition of Zhiqiang Wang 7:19-8:2, ECF No.

 44-3 (“Wang Dep.”).     According to Plaintiffs, they also

 performed other tasks at Ke Zhang such as deconstructing boxes

 for recycling and cleaning the parking lot.          Zhao Dep. 9:3-18;

 Wang Dep. 46:23-47:18.

             Plaintiffs also occasionally made deliveries for T&T.

 T&T did not offer delivery services until Zhao proposed to Chai

 that he would make deliveries for that restaurant in exchange

 for breakfast.     Chai Dep. 15:25-16:6; Zhao Dep. 36:21-37:2.

 Wang also made T&T deliveries in exchange for breakfast.            Wang

 Dep. 42:2-8; see also Chai Dep. 20:18-21.         T&T made only about

 two to three deliveries per week, see Chai Dep. 15:25-16:16, and

 Tengyu testified that those deliveries typically occurred in the

 morning, before Ke Zhang opened.         Tengyu Dep. 67:15-25.     Chai

 coordinated with Plaintiffs when an order needed to be

 delivered, but Plaintiffs were not always available when asked.

 Chai Dep. 21:5-11.     Chai’s husband Xiang, who is also a

 defendant here, worked as a cook at T&T but did not interact

 with either named Plaintiff.       Chai Dep. 21:12-16; see also

                                      3
Case 1:18-cv-06452-EK-VMS Document 52 Filed 03/31/21 Page 4 of 22 PageID #: 737



 Deposition of Xiang Keng Zhu, 10:14-16, 14:16-19, ECF No. 44-6

 (“Xiang Dep.”).     Chai testified that the value of the breakfasts

 that Plaintiffs received in exchange for morning deliveries was

 between one and four dollars a day.          Chai Dep. 17:2-4, 19:9-16.

 She kept no records of how much Plaintiffs would have owed if

 they had purchased these meals.          Chai Dep. 22:14-21.

             The bulk of Plaintiffs’ work was making deliveries for

 Ke Zhang, where Tengyu was “the boss.”          Tengyu Dep. 12:2.

 Tengyu was in charge of hiring and firing, setting schedules,

 and paying salaries.      Tengyu Dep. 34:17-19, 59:12-22; Deposition

 of Li Hui Zhu 11:2-6, 26:3-6, ECF No. 44-5 (“Li Hui Dep.”); Zhao

 Dep. 41:18-22.     Although Li Hui owns fifty percent of Ke Zhang,

 she leaves management decisions to her brother.          Tengyu Dep.

 12:6-15; Li Hui Dep. 14:16-19.       Li Hui had previously worked for

 Ke Zhang part-time, but now only comes in for a few hours when

 needed, and helps with tasks such as answering the phone,

 working the cash register when the cashier is unavailable, and

 taking and packing orders.       Tengyu Dep. 17:15-21; Li Hui Dep.

 17:16-25, 20:18-25.

             Tengyu testified that he was not familiar with labor

 law requirements, despite being in charge of Ke Zhang’s

 compensation policies.      Tengyu understood that “overtime” meant

 an employee working over forty hours in a given week, but he did

 not know how to calculate his employees’ overtime rates and had

                                      4
Case 1:18-cv-06452-EK-VMS Document 52 Filed 03/31/21 Page 5 of 22 PageID #: 738



 never done so before.      Tengyu Dep. 35:10-19.      Tengyu did not

 keep records of his employees’ hours.          He would write his

 employees’ hours “on a piece of paper for myself to review,” but

 then would “basically dispose” of these records “the same day.”

 Id. 35:20-36:10.     Tengyu’s accountant gave him a wage poster

 that he hung on the wall, but he “didn’t pay attention to it”;

 he testified that he did not understand it because he can only

 read a “little bit” of English.          Id. 60:10-61:7, 69:11-12.

 Tengyu did not give Zhao or Wang a “wage notice” when he hired

 them.   Id. 37:17-23, 59:12-19.      He believed that Wang and Zhao

 made “far more than whatever the government requires” and Tengyu

 “never imagined” they would challenge their wages.           Id. 37:23-

 38:2, 39:8-11 (“I thought [Zhao made] more than enough.”).            Chai

 also testified that she was not aware of federal or state labor

 laws.   Chai Dep. 23:2-4.

             Tengyu fired Zhao in October 2018 after receiving a

 customer complaint.     Zhao Dep. 47:16-25.       Wang left Ke Zhang in

 March 2019 on disability after suffering an injury at that

 restaurant.    Defs.’ Br. in Support of Motion at 8, ECF No. 44-2.

             In November 2018, Zhao initiated this lawsuit, which

 Wang later joined.     The Amended Complaint alleges claims under

 the FLSA and NYLL, including for unpaid minimum and overtime

 wages and liquidated damages.       In addition, Plaintiffs allege

 they were not paid the requisite “spread of hours” pay under the

                                      5
Case 1:18-cv-06452-EK-VMS Document 52 Filed 03/31/21 Page 6 of 22 PageID #: 739



 NYLL, which mandates one additional hour of pay at the state

 minimum hourly rate for any workday that lasts longer than ten

 hours.   Plaintiffs also claim they were not provided with

 paystubs or with a wage notice at the time of hiring, as

 required by the NYLL.

                                  Legal Standard

             Summary judgment is appropriate “if the movant shows

 that there is no genuine dispute as to any material fact and the

 movant is entitled to judgment as a matter of law.”           Fed. R.

 Civ. P. 56(a).     A genuine dispute of material fact exists “if

 the evidence is such that a reasonable jury could return a

 verdict for the nonmoving party.”        Anderson v. Liberty Lobby,

 Inc., 477 U.S. 242, 248 (1986).

             The moving party may demonstrate the absence of a

 genuine issue of material fact “in either of two ways:            (1) by

 submitting evidence that negates an essential element of the

 non-moving party’s claim, or (2) by demonstrating that the non-

 moving party’s evidence is insufficient to establish an

 essential element of the non-moving party’s claim.”           Nick's

 Garage, Inc. v. Progressive Cas. Ins. Co., 875 F.3d 107, 114 (2d

 Cir. 2017).    Each assertion at the summary judgment stage must

 cite to the record or show that an adverse party cannot produce

 admissible evidence to support a given fact.          Fed. R. Civ. P.

 56(c)(1); see also Local Rule 56.1.        While all factual

                                      6
Case 1:18-cv-06452-EK-VMS Document 52 Filed 03/31/21 Page 7 of 22 PageID #: 740



 ambiguities must be resolved in favor of the nonmoving party,

 “the nonmoving party may not rely on conclusory allegations or

 unsubstantiated speculation.”       Fujitsu Ltd. v. Fed. Express

 Corp., 247 F.3d 423, 428 (2d Cir. 2001).

             When “a party fails to properly support an assertion

 of fact or fails to properly address another party’s assertion

 of fact as required by Rule 56(c),” a court can “consider the

 fact undisputed for purposes of the motion.”          Fed. R. Civ. P.

 56(e).   In addition, while a court “is not required to consider

 what the parties fail to point out” in their Local Rule 56.1

 statements, it may, in its discretion, opt to conduct its own

 “assiduous review of the record.”         Holtz v. Rockefeller & Co.,

 Inc., 258 F.3d 62, 73 (2d Cir. 2001).

                                    Discussion

 A.    Individual and Enterprise Coverage Under the FLSA

             An employer is subject to the FLSA on an employee-by-

 employee basis if its individual employees are “engaged in

 commerce or in the production of goods for commerce” (individual

 coverage), or as to all employees if the employer is “an

 enterprise engaged in commerce or in the production of goods for

 commerce” (enterprise coverage).         Jacobs v. New York Foundling

 Hosp., 577 F.3d 93, 96 (2d Cir. 2009) (citing 29 U.S.C.

 § 207(a)(1)) (emphasis omitted).         While both inquiries consider



                                      7
Case 1:18-cv-06452-EK-VMS Document 52 Filed 03/31/21 Page 8 of 22 PageID #: 741



 whether employees have some involvement in interstate commerce,

 the test for “enterprise coverage” is more lenient.

             There is no evidence in the record to establish that

 the individual coverage test is satisfied.          Neither party cited

 evidence that Plaintiffs “handle[d] or otherwise work[ed] on

 goods intended for shipment out of the State” or “perform[ed]

 work involving or related to the movement of persons or things .

 . . among the several States or between any State and any place

 outside thereof.”     See 29 C.F.R. §§ 779.103, 779.104 (emphasis

 added); see also McLeod v. Threlkeld, 319 U.S. 491, 497 (1943)

 (activities that simply “affect or indirectly relate to

 interstate commerce” are insufficient for purposes of individual

 coverage).    Indeed, the Plaintiffs’ Rule 56.1 Statement does not

 say anything concerning individual coverage.          Ke Zhang and T&T

 are both based in Flushing, Queens and there is no indication

 that either Plaintiff made deliveries outside of the state.

 Plaintiffs concede as much.       They call the restaurants “local

 businesses” and address only “enterprise coverage” in their

 brief.   Pls.’ Opp. Br. at 4-5, ECF No. 45.         Because there is no

 evidence that Plaintiffs had “contact with out-of-state

 customers or businesses, [they] cannot be individually covered

 under the FLSA.”     Yang Li v. Ya Yi Cheng, No. 10-CV-4664, 2012

 WL 1004852, at *4 (E.D.N.Y. Mar. 23, 2012) (restaurant servers

 were not individually covered); Jian Long Li v. Li Qin Zhao, 35

                                      8
Case 1:18-cv-06452-EK-VMS Document 52 Filed 03/31/21 Page 9 of 22 PageID #: 742



 F. Supp. 3d 300, 308-09 (E.D.N.Y. 2014) (restaurant employee who

 only made deliveries intrastate was not individually covered).

             Plaintiffs do contend that Ke Zhang and T&T qualify as

 “enterprises” under 29 U.S.C. §§ 203(s)(1)(A) and 207(a)(1).             An

 employer is an “enterprise” when (1) it has two or more

 “employees handling, selling, or otherwise working on goods or

 materials that have been moved in or produced for commerce by

 any person,” a different standard than individual coverage, and

 (2) its “annual gross volume of sales made or business done is

 not less than $500,000 (exclusive of excise taxes at the retail

 level that are separately stated).”        29 U.S.C. § 203(s)(1)(A)

 (emphasis added); see also Jacobs, 577 F.3d at 99 n.7.             Neither

 party’s Rule 56.1 statement cites evidence relevant to this

 issue either.    Nevertheless, the Court conducted its own

 inquiry.    Holtz, 258 F.3d at 73.

             There exists a dispute of fact that prevents the Court

 from deciding whether Ke Zhang is subject to “enterprise

 coverage” at the summary judgment stage.         There is evidence in

 the record indicating the second element of the enterprise

 coverage test is satisfied:       Tengyu testified that Ke Zhang

 makes approximately $700,000 to $800,0000 per year in sales.

 Tengyu Dep. 21:25-22:2.      The only question is whether Plaintiffs

 have raised a triable issue of fact on the first prong.            But a

 plaintiff is “virtually guaranteed to satisfy the first prong,

                                      9
Case 1:18-cv-06452-EK-VMS Document 52 Filed 03/31/21 Page 10 of 22 PageID #: 743



 which, unlike the requirement for individual coverage, does not

 demand that [the plaintiff] himself” be involved in interstate

 commerce.    Jian Long Li, 35 F. Supp. 3d at 306 (quotations

 omitted).    Indeed, the threshold on the first prong is extremely

 low: courts in this Circuit have found enterprise coverage where

 employees “merely handled supplies or equipment that originated

 out-of-state.”     Rocha v. Bakhter Afghan Halal Kababs, Inc., 44

 F. Supp. 3d 337, 346 (E.D.N.Y. 2014).         Defendants do not contest

 that these two Plaintiffs did so; instead, they argue only that

 their restaurants do not “prepare or serve food for interstate

 consumption” and are “several miles away from any interstate

 highway.”    Defs.’ Br. in Support of Motion at 9, ECF No. 44-2.

 I thus assume for purposes of this motion that the restaurant is

 engaged in interstate commerce as required by enterprise

 coverage.    See Loo v. I.M.E. Rest., Inc., No. 17-CV-02558, 2018

 WL 6814368, at *4 (E.D.N.Y. Dec. 27, 2018) (denying summary

 judgment on enterprise coverage and “assum[ing]” a restaurant

 was engaged in interstate commerce).         Therefore, Defendants are

 not entitled to summary judgment on the issue of whether Ke

 Zhang is a covered enterprise.

             Plaintiffs have failed, however, to point to

 sufficient evidence that T&T restaurant qualifies as an

 enterprise.     Chai testified that she did not know how much T&T

 made in sales, Chai Dep. 13:15-18, and there is simply no other

                                      10
Case 1:18-cv-06452-EK-VMS Document 52 Filed 03/31/21 Page 11 of 22 PageID #: 744



 evidence in the record on this subject.         The Court therefore

 grants summary judgment for Defendants on the FLSA claims

 against T&T.     E.g., Jian Long Li, 35 F. Supp. 3d at 307

 (granting summary judgment where Plaintiff did not cite evidence

 that the restaurant had gross sales of more than $500,000).

 B.    Employer Status

             Ke Zhang and Tengyu Zhu do not dispute that they were

 Plaintiffs’ employers.       Ke Zhang’s other owner, Li Hui Zhu, does

 move for summary judgment on this point, as do T&T and its

 owners Wen Chai Zou and Xiang Keng Zhu.

             In fairly archaic language, the FLSA provides that an

 entity “employ[s]” those whom it “suffer[s] or permit[s]” to

 work.    29 U.S.C. § 203(g).     This definition “is necessarily a

 broad one in accordance with the remedial purpose of the Act.”

 Brock v. Superior Care, Inc., 840 F.2d 1054, 1058 (2d Cir.

 1988).    The FLSA recognizes the possibility of “joint

 employment,” meaning a worker may be employed by more than one

 entity or individual at the same time.         Jianjun Chen v. 2425

 Broadway Chao Rest., LLC, No. 16-CV-5735, 2017 WL 2600051, at

 *3, *6 (S.D.N.Y. June 15, 2017) (citing 29 C.F.R. § 791.2(a)).

             The NYLL defines “employer” to include “any person

 . . . employing any individual in any occupation, industry,

 trade, business or service” or “any individual . . . acting as

 employer.”    N.Y. Lab. Law §§ 190(3), 651(6).        District courts in

                                      11
Case 1:18-cv-06452-EK-VMS Document 52 Filed 03/31/21 Page 12 of 22 PageID #: 745



 this Circuit have interpreted the FLSA and NYLL definitions to

 be “coextensive[].”      Sethi v. Narod, 974 F. Supp. 2d 162, 188

 (E.D.N.Y. 2013) (collecting cases).         I thus evaluate them

 together.

             Whether an employer-employee relationship exists is

 grounded in “economic reality rather than technical concepts.”

 Goldberg v. Whitaker House Coop., Inc., 366 U.S. 28, 33 (1961)

 (cleaned up).     The key question is control, and, as relevant

 here, the Second Circuit has developed tests to measure both

 “formal” control and “functional” control, depending on the

 factual circumstances of a particular case.          Barfield v. New

 York City Health & Hosps. Corp., 537 F.3d 132, 143 (2d Cir.

 2008).

             The Second Circuit set out the “formal control” test

 in Carter v. Dutchess Cmty. Coll., 735 F.2d 8 (2d Cir. 1984).

 This test examines “whether the alleged employer (1) had the

 power to hire and fire the employees, (2) supervised and

 controlled employee work schedules or conditions of employment,

 (3) determined the rate and method of payment, and

 (4) maintained employment records.”         Carter, 735 F.2d at 12.

 These factors are sufficient, but not necessary, to establish

 employer status under the FLSA.        Zheng v. Liberty Apparel Co.

 Inc., 355 F.3d 61, 69 (2d Cir. 2003).



                                      12
Case 1:18-cv-06452-EK-VMS Document 52 Filed 03/31/21 Page 13 of 22 PageID #: 746



             In Zheng v. Liberty Apparel Co., the Second Circuit

 set forth a different test for entities exercising less formal,

 but “functional,” control over a worker.          Id. at 72.    Zheng

 concerned whether a garment manufacturer was a joint employer

 with its subcontractors, for which the plaintiffs worked

 directly to assemble the manufacturer’s garments.           Zheng, 355

 F.3d at 63-66.     The Court asked:

       (1) whether [the manufacturer]’s premises and equipment
       were used for the plaintiffs’ work; (2) whether the
       [contractors] had a business that could or did shift as
       a unit from one putative joint employer to another;
       (3) the extent to which plaintiffs performed a discrete
       line-job that was integral to [the manufacturer]’s
       process of production; (4) whether responsibility under
       the contracts could pass from one subcontractor to
       another without material changes; (5) the degree to
       which the [the manufacturer] or their agents supervised
       plaintiffs’ work; and (6) whether plaintiffs worked
       exclusively or predominantly for the [the manufacturer].

 Barfield, 537 F.3d at 143 (citing Zheng, 355 F.3d at 68).

             In general, Carter, Zheng, and other cases “provide ‘a

 nonexclusive and overlapping set of factors’ to ensure that the

 economic realities test mandated by the Supreme Court is

 sufficiently comprehensive and flexible to give proper effect to

 the broad language of the FLSA.”          Barfield, 537 F.3d at 143.

 This Court is “free to consider any other factors it deems

 relevant to its assessment of the economic realities.”            Zheng,

 355 F.3d at 71-72.      Below I consider whether a dispute of fact

 exists as to, first, Li Hui’s formal control over Plaintiffs,


                                      13
Case 1:18-cv-06452-EK-VMS Document 52 Filed 03/31/21 Page 14 of 22 PageID #: 747



 and second, as to whether T&T and its owners exercised

 functional or formal control, or some combination thereof.

       1.    Li Hui Zhu

             Plaintiffs have not established that a reasonable

 juror could find Li Hui to be an “employer.”          They point out

 that Li Hui was the incorporator of Ke Zhang and part-owner.

 Tengyu Dep. 12:6-25.      “Ownership, or a stake in a company,”

 however, “is insufficient to establish that an individual is an

 ‘employer’ without some involvement in the company's employment

 of the employees.”      Irizarry v. Catsimatidis, 722 F.3d 99, 111

 (2d Cir. 2013); see also Salazar v. 203 Lena Inc., No. 16-CV-

 7743, 2020 WL 2489070, at *4 (S.D.N.Y. May 14, 2020) (whether

 defendant was an “officer or shareholder” was not relevant to

 “employer” determination).

             Plaintiffs also cite testimony that Li Hui would

 inform Tengyu if a waiter made a mistake or brought a customer

 the wrong order.     Li Hui Dep. 25:11-18.      But “to be an

 ‘employer,’ an individual defendant must possess control over a

 company’s actual ‘operations’ in a manner that relates to a

 plaintiff's employment.”       Irizarry, 722 F.3d at 109.       Tengyu

 testified that Li Hui is “obligated [to inform him] if somebody

 brought the wrong dish or wrong order” and that “even the other

 workers are obligated to let me know obviously if an order is

 wrong or something like that.”        Tengyu Dep. 34:11-16.      There is

                                      14
Case 1:18-cv-06452-EK-VMS Document 52 Filed 03/31/21 Page 15 of 22 PageID #: 748



 no evidence that Li Hui ever reprimanded or reported Plaintiffs

 for delivering the wrong order, or that her communications to

 her brother resulted in such discipline.          Cf. Gallego v. Adyar

 Ananda Bhavean Corp., No. 16-CV-4631, 2018 WL 4735710, at *4

 (S.D.N.Y. Sept. 30, 2018) (defendant was not an “employer” where

 he testified that it was “not [his] job” to reprimand restaurant

 workers if they were not working fast enough).

             Plaintiffs also urge the Court to rely on Tengyu’s

 purported testimony that he and Li Hui met “quite often” to

 discuss the business.      Pls.’ Opp. Br. at 2, ECF No. 45.        This is

 a mischaracterization of the record.         Tengyu testified that he

 would call his sister “a few days ahead of” when she was needed

 at the restaurant, but that they would “meet quite often” so he

 would “also use that [] opportunity to let her know” when to

 come into work.     Tengyu Dep. 17:15-18:15.       When pressed if he

 had a “meeting time” with his sister every week, he responded,

 “[s]he is my older sister, so meeting her is quite a normal

 thing.”    Id.

             Plaintiffs have failed to identify evidence — even

 disputed evidence — sufficient to establish that Li Hui

 exercised “formal control” over Plaintiffs under the Carter

 test.    Li Hui’s part-ownership, together with the testimony that

 she would point out workers’ mistakes, are simply insufficient —

 both on their own and in light of the undisputed evidence

                                      15
Case 1:18-cv-06452-EK-VMS Document 52 Filed 03/31/21 Page 16 of 22 PageID #: 749



 proffered by Defendants.       Defendants produced testimony that:

 Tengyu was responsible for hiring and firing employees, setting

 their schedules, and overseeing their pay.          Tengyu Dep. 34:17-

 19; Li Hui Dep. 11:2-6, 26:3-6; Zhao Dep. 41:18-22.            Li Hui

 provided no input into these decisions, leaving all managerial

 responsibilities to her brother.          Li Hui Dep. 11:2-6, 14:16-19,

 26:3-6.    She instead performed tasks such as helping with the

 cash register, answering the phones, and packing takeout orders.

 Tengyu Dep. 17:18-21; Li Hui Dep. 20:18-25; cf. Gallego, 2018 WL

 4735710, at *4 (defendant was not an employer where his work

 “consisted of instructing delivery workers about when food was

 ready and where it should be taken”).         Defendants’ motion to

 dismiss Li Hui is granted.

       2.    T&T and its Owners, Wen Chai Zou and Xiang Keng Zhu

             There is a dispute of fact about whether T&T qualifies

 as a joint employer under the Zheng test.          Plaintiffs were not

 formally hired by T&T, nor paid by it.         There are indications,

 however, that T&T had at least some functional control over

 Plaintiffs’ work.      Chai agreed to let Plaintiffs make deliveries

 for T&T.    Chai Dep. 15:25-16:6.      Chai would call Plaintiffs when

 there was a delivery order; Plaintiffs would pick up the orders

 at T&T and make deliveries to T&T customers.          Id. 20:18-21:11.

 These deliveries occurred two to three times a week, on top of

 Plaintiffs’ delivery schedule for Ke Zhang.          Id. 16:11-16;

                                      16
Case 1:18-cv-06452-EK-VMS Document 52 Filed 03/31/21 Page 17 of 22 PageID #: 750



 Tengyu Dep. 67:15-25.      Ke Zhang and T&T were run by the same

 family and located across the street from each other, Chai Dep.

 13:25-14:4, making it easy for Plaintiffs’ work to “shift . .             .

 from one putative joint employer to another.”           Zheng, 355 F.3d

 at 68.    Although T&T did not pay Plaintiffs, it assumed other

 traditional functions of a restaurant employer by offering them

 compensation in the form of free meals.         Chai Dep. 15:25-16:6;

 Tengyu Dep. 67:15-25; see also Defs.’ Rule 56.1 Statement ¶ 7,

 ECF No. 44-1 (Plaintiffs were provided “free” breakfast, lunch,

 and dinner when they worked for Ke Zhang during those times).             A

 reasonable juror could thus find that T&T was Plaintiffs’

 employer.    Defendants’ motion to dismiss T&T is denied.

             For similar reasons, a reasonable juror could conclude

 that Chai was Plaintiffs’ employer.         As part-owner of T&T, see

 Chai Dep. 9:21-10:7, Zhao proposed to Chai that he would make

 deliveries for T&T, and she was responsible for calling

 Plaintiffs when T&T received a delivery order.           Id. 15:25-16:6;

 20:18-21:11; see also Chai Dep. 18:6-11 (“[M]y son [Tengyu] said

 let him just deliver one or two meals” for T&T).           There is

 therefore a dispute, at least, over whether Chai set Plaintiffs’

 schedules for T&T.      See e.g., Hernandez v. Jrpac Inc., No. 14-

 CV-4176, 2016 WL 3248493, at *2, *22 (S.D.N.Y. June 9, 2016)

 (individual who “supervised and controlled the employees’ work

 schedules and conditions of employment” and “assign[ed] them

                                      17
Case 1:18-cv-06452-EK-VMS Document 52 Filed 03/31/21 Page 18 of 22 PageID #: 751



 their job responsibilities” was an employer”); cf. Jianjun Chen,

 2017 WL 2600051, at *4 (plaintiffs adequately pleaded that

 defendant was an employer where defendant “dispatched the

 Plaintiffs to deliver customer orders, and scheduled them to

 distribute flyers”).      Defendants’ motion to dismiss Chai is

 denied as well.

             Plaintiffs have not, however, identified evidence from

 which a reasonable juror could conclude that Xiang Keng Zhu

 acted as Plaintiffs’ employer.        Plaintiffs point out that the Ke

 Zhang liquor license is in Xiang’s name.          Xiang Dep. 9:16-20.

 But a “liquor license alone does not create a triable issue

 regarding [a defendant’s] operational control over” the

 business.    Gao v. Umi Sushi, Inc., No. 18-CV-06439, 2020 WL

 4505523, at *4 (S.D.N.Y. Aug. 5, 2020).         Xiang was a cook at T&T

 and he testified that he did not interact with Plaintiffs when

 they made deliveries for T&T.        Xiang Dep. 10:14-16, 14:16-19;

 see also Chai Dep. 21:12-16 (testifying that “only” she would

 call Plaintiffs).      There is no indication in the record that

 Xiang exercised any control over, or input into, their

 schedules.    Therefore, Defendants’ motion is granted as to Xiang

 Keng Zhu and he is dismissed.

 C.    FLSA Statute of Limitations

             Defendants contend that any violation of the FLSA was

 not “willful,” which limits the time period for liability.             The

                                      18
Case 1:18-cv-06452-EK-VMS Document 52 Filed 03/31/21 Page 19 of 22 PageID #: 752



 FLSA “provides a two-year statute of limitations on actions to

 enforce its provisions, ‘except that a cause of action arising

 out of a willful violation may be commenced within three years

 after the cause of action accrued.’”         Parada v. Banco Indus. de

 Venezuela, C.A., 753 F.3d 62, 70 (2d Cir. 2014) (quoting

 29 U.S.C. § 255(a)).      “Mere negligence is insufficient.”        Young

 v. Cooper Cameron Corp., 586 F.3d 201, 207 (2d Cir. 2009)

 (citing McLaughlin v. Richland Shoe Co., 486 U.S. 128, 133

 (1988)).    An employer willfully violates the FLSA when it

 “either knew or showed reckless disregard for the matter of

 whether its conduct was prohibited by the statute.”            McLaughlin,

 486 U.S. at 133.     “Reckless disregard,” in turn, “involves

 actual knowledge of a legal requirement, and deliberate

 disregard of the risk that one is in violation.”           Damassia v.

 Duane Reade, Inc., No. 04-CV-8819, 2005 WL 1214337, at *3 n.2

 (S.D.N.Y. May 20, 2005).       Plaintiffs must therefore prove “more

 than that [the] defendant ‘should have known’ it was violating

 the law.”    Hart v. Rick's Cabaret Int'l, Inc., 967 F. Supp. 2d

 901, 937-38 (S.D.N.Y. 2013) (quoting Damassia, 2005 WL 1214337,

 at *3 n.2).

             Plaintiffs have pointed to no evidence suggesting

 willfulness.     Their Rule 56.1 statement is silent on the

 subject.    Other than the presence of the wage-and-hour poster

 that Tengyu testified he did not understand, there is simply no

                                      19
Case 1:18-cv-06452-EK-VMS Document 52 Filed 03/31/21 Page 20 of 22 PageID #: 753



 indication in the record that Defendants understood federal or

 state labor laws.      E.g., Padilla v. Sheldon Rabin, 176 F. Supp.

 3d 290, 304 (E.D.N.Y. 2016).        There is no evidence that

 Defendants were previously investigated or sued for labor-law

 violations.     See e.g., Brock, 840 F.2d at 1061–62 (finding

 willfulness where employer was on notice of FLSA obligations

 because of prior violations and investigation by the Department

 of Labor).    The Rule 30(b)(6) witness for Ke Zhang — Tengyu —

 testified that he had little to no knowledge of the labor laws.

 Tengyu Dep. 35:3-36:14.       The most that can be inferred from this

 record, then, is that any FLSA violation stemmed from the

 Defendants’ ignorance of the law, not their reckless disregard

 of it.    See e.g., Zubair v. EnTech Eng'g P.C., 900 F. Supp. 2d

 355, 360 (S.D.N.Y. 2012) (“[D]efendants’ ignorance of the law

 suggests that they did not ‘willfully’ disregard their statutory

 obligations.”); Valle v. Gordon Chen's Kitchen LLC, 254 F. Supp.

 3d 665, 678 (S.D.N.Y. 2017) (defendants were not “willful” where

 their failure “stemmed from their ignorance of [notice]

 provision, not from an intentional disregard of its

 requirement”).     I grant summary judgment in favor of the

 Defendants on the issue of willfulness.         A two-year statute of

 limitations applies to Plaintiffs’ remaining FLSA claims against

 Ke Zhang and Tengyu.      Damages occurring before that time,

 therefore, are not recoverable.

                                      20
Case 1:18-cv-06452-EK-VMS Document 52 Filed 03/31/21 Page 21 of 22 PageID #: 754



 D.    Liquidated Damages

             Defendants also seek summary judgment on Plaintiffs’

 federal and state claims for liquidated damages.           29 U.S.C.

 §§ 216(b), 260; N.Y. Lab. Law § 663(1).         An employer who

 violates the overtime wage provisions is liable for “the payment

 of wages lost and an additional equal amount as liquidated

 damages.”    29 U.S.C. § 216(b).      A defendant need not pay

 liquidated damages, however, if it demonstrates the affirmative

 defense of “good faith.”       E.g., Hart, 967 F. Supp. 2d at 937-38.

 The burden is on the defendant to establish that the affirmative

 defense applies.     Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132,

 142 (2d Cir. 1999).

             To avoid liquidated damages based on good faith, “the

 employer must take active steps to ascertain the dictates of the

 [labor laws] and then act to comply with them.”           Id.   “While the

 wording of the FLSA and NYLL liquidated damages provisions are

 not identical, there are no meaningful differences.”            Rana v.

 Islam, 887 F.3d 118, 123 (2d Cir. 2018).

             “‘Good faith’ in this context requires more than

 ignorance of the prevailing law or uncertainty about its

 development.”     Reich v. S. New England Telecomms. Corp., 121

 F.3d 58, 71 (2d Cir. 1997).       Defendants say they did not know

 the law, but they point to no evidence that they made any effort

 to learn it.     Cf. JianJing Lu, 2017 WL 3913285, at *4 (granting

                                      21
Case 1:18-cv-06452-EK-VMS Document 52 Filed 03/31/21 Page 22 of 22 PageID #: 755



 summary judgment in plaintiff’s favor on liquidated damages

 where defendants “did not know about or do any research

 regarding the various wage-and-hour laws to which they were

 subject”).    Defendants’ motion for summary judgment on the

 affirmative defense of “good faith” under the FLSA and NYLL is

 denied.

                                     Conclusion

             Defendants’ motion for summary judgment is granted in

 part and denied in part.       Defendants Li Hui Zhu and Xiang Keng

 Zhu are dismissed.      Plaintiffs’ FLSA claims against T&T

 restaurant and Wen Chai Zou are also dismissed.



                                     _/s Eric Komitee____________
                                     ERIC KOMITEE
                                     United States District Judge


 Dated:      March 31, 2021
             Brooklyn, New York




                                      22
